DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 2 (copied below) depicts reference number 6, which is described in the specification as the elastic component. It is unclear how reference number 6 in Figure 2 is pointing to the elastic component, as it appears to be pointing to the roller tube, or to the fabric wound on the tube. The depiction of the general configuration of the elastic component is unclear, and it is not readily understood how the element that reference number 6 points to can be interpreted as the elastic component. 
    PNG
    media_image1.png
    331
    777
    media_image1.png
    Greyscale

The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the elastic component penetrates through the roller tube and then fixedly connects with the fabric” (as recited in claim 1) must be shown or the feature(s) canceled from the claim(s). The disclosure identifies the elastic component as reference number 6 and the fabric as reference number 2. None of the drawings illustrate a connection between the elastic component and the fabric. In the reply filed 6/10/22, Applicant points to Figures 2 and 6 as an illustration of this connection and states “it can be inferred that the elastic component penetrates is through the roller tube”. However, Figures 2 and 6 do not depict a connection between the elastic component and the roller tube. The depiction of the elastic component in Figure 2 is only generally pointed to (in an unclear manner, as indicated in the drawing objection above). Figure 6, as amended, shows only an end 61 of the elastic component, but it is only shown with a connection to the mounting cover 43, and not to the fabric. The limitation “penetrates through the roller tube” can be broadly interpreted as an extension of the elastic component along an axial length on an interior of the roller tube, but it is not readily clear how the elastic component is fixed to the fabric. Applicant’s arguments also do not sufficiently point out how this configuration is shown in the drawings. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 5, 6, and 8-10 are objected to because of the following informalities:
Claim 1 recites “bump is clamped with locking block” in line 40. It is clear that the “locking block” in this limitation is not introducing a new locking block, but the limitation should be amended to instead recite --bump is clamped with the locking block-- to ensure appropriate consistency.
Claim 1 recites “elasticity of the elastic component is much greater than elasticity of the stop spring” in line 42. Each element or feature introduced in the claim must have a preceding article, so the word “a” should be inserted before each of the recitations of “elasticity” in this limitation (e.g. --an elasticity of the elastic component is much greater than an elasticity of the stop spring--).
Claim 6 recites “the second mechanism” in line 1. It is clearly understood that this refers to the “second mounting mechanism” introduced in claim 1, but the limitation should be amended to instead recite --the second mounting mechanism-- to ensure appropriate consistency.
Claims 5, 6, and 8-10 are not provided with status identifiers. Claims that are not amended should be labeled with the identifier “Previously Presented”.
Claim 1 includes amendments that are not identified using mark-up. Non-limiting examples include “a roller tube” or “the roller tube” multiple times in lines 2-7, which previously recited “a coiled tube” or “the coiled tube”. It appears that the omission of the mark-up was unintentional, but applicant is reminded that all changes in the claims must be presented with markings to indicate how the claims differ from the immediate prior version. See MPEP 714.II.C.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transceiving mechanism” and “second mounting mechanism” in claim 1. It is noted that the limitation “transceiving mechanism” is accompanied by sufficient structure to perform the recited function in claims 7-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “elasticity of the elastic component is much greater than elasticity of the stop spring” in line 42. The limitation “much greater” is a relative term which renders the claim indefinite. The limitation “much greater” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not readily clear what level or difference in elasticity is required to be considered “much” greater, and the specification does not define the elasticity of the elastic component or the stop spring in a comparable metric.
Claim 5 depends upon claim 3, and claim 10 depends upon claim 2, but claims 2 and 3 have been canceled. For the purposes of this Office Action, claims 5 and 10 are treated as being dependent upon claim 1, but appropriate correction is required.
Claims 6-9 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 5-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Pichik (US 9,598,896) discloses a door barrier comprising a roller tube, a fabric, first and second mounting mechanisms, and a locking mechanism, but Pichik fails to disclose: a rotating spring having one end connected with an axis of the gear of the locking mechanism and a second end connected with the knob of the locking mechanism; or a locking assembly comprising a locking block and a stop spring fixed to first and second fixing columns inside of the first mounting cover. Wang (US 2013/0299101) discloses a locking assembly comprising a locking block and a stop spring, but Wang fails to disclose first and second fixing columns to which the stop spring and locking block are fixed, a rotating spring connected to a gear axis and a knob, an elasticity of an elastic component that is much greater than an elasticity of the stop spring, or that the locking block only clamps the gear in one direction. Lundh (US 2014/0196371) discloses a locking assembly comprising a rotating spring connected to an axis of a gear and a knob, as well as a locking assembly comprising a locking block and a stop spring, but Lundh also fails to disclose a fixing column to which the stop spring is fixed, or an elasticity of an elastic component that is much greater an elasticity of the stop spring. None of the prior art of record discloses all of the elements of the claimed invention, and one having ordinary skill in the art before the effective filing date of the claimed invention would not have been motivated to have combined the prior art to arrive at the claimed invention, absent impermissible hindsight. Although the individual features of the claimed invention are known in the prior art, a combination to result in the entire claimed invention would require a piecemeal reconstruction that would not have been obvious to one having ordinary skill in the art.

Response to Arguments
Applicant’s arguments, filed 6/10/22, with respect to the rejection of claims 1 and 5-10 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  These rejections have been withdrawn.
Applicant’s arguments with respect to the drawing objections have been fully considered but are not persuasive. As set forth above, the reference number 6 in Figure 2 appears to incorrectly point to the roller tube or the fabric, but is identified in the disclosure as the elastic component. The connection between the fabric and the elastic component is also not clearly shown in the drawings, so the drawing objection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant is reminded that the After Final Consideration Program (AFCP 2.0) has been extended through 9/30/22.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634